Exhibit 10.1

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of September __, 2019 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this "Agreement"), made by and among Paramount Gold Nevada
Corp., a Nevada Corporation (the "Grantor"), in favor of (in its capacity as
collateral agent, for the benefit of the Holders of the Notes (defined below)
the "Secured Party").

WHEREAS, the Grantor is borrowing up to $5.5 million in principal amount of
Notes (as defined below); and

WHEREAS, this Agreement is given by the Grantor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations; and

WHEREAS, it is a condition to the obligations of the purchasers the Notes that
the Grantor execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.Definitions.

(a)Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.

(b)Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC. However, if a term is
defined in Article 9 of the UCC differently than in another Article of the UCC,
the term has the meaning specified in Article 9.

(c)For purposes of this Agreement, the following terms shall have the following
meanings:

"Collateral" has the meaning set forth in Section 2.

"Equity Interests" means all of the shares, interests, rights, participations or
other equivalents (however designated) of securities of the Grantor, including
warrants, options or other rights for the purchase or acquisition from the
Grantor, and all of the other ownership or profit interests of the Grantor
(including partnership, member or trust interests therein), whether voting or
nonvoting.

"Event of Default" has the meaning set forth in the Notes.

"First Priority" means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Notes).

“Notes” means those certain Senior Secured Convertibles Notes of the Grantor
issued on or about the date hereof in the aggregate principal amount of
$_____________, together with any Additional Notes (as defined therein).

 

--------------------------------------------------------------------------------

 

 

 

"Perfection Certificate" has the meaning set forth in Section 5.

"Proceeds" means "proceeds" as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

"Secured Obligations" has the meaning set forth in Section 3.

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

2.Grant of Security Interest. The Grantor hereby pledges and grants to the
Secured Party, and hereby creates a continuing First Priority lien and security
interest in favor of the Secured Party in and to all of its right, title and
interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
"Collateral"):

(a)all fixtures and property of every kind and nature including all accounts,
goods (including inventory and equipment), documents (including, if applicable,
electronic documents), instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, commercial tort claims described on Schedule 1 hereof as
supplemented by any written notification given by the Grantor to the Secured
Party pursuant to Section 4(e), general intangibles (including all payment
intangibles), money, deposit accounts, and any other contract rights or rights
to the payment of money; and

(b)all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any indemnity,
warranty or guaranty payable to the Grantor from time to time with respect to
any of the foregoing.

3.Secured Obligations. The Collateral secures the due and prompt payment and
performance of:

(a)the obligations of the Grantor from time to time arising under the Notes,
this Agreement or otherwise with respect to the due and prompt payment of (i)
the principal of and premium, if any, and interest on the Notes (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, attorneys' fees and
disbursements, reimbursement obligations, contract causes

2

 

--------------------------------------------------------------------------------

 

of action, expenses and indemnities, whether primary, secondary, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Grantor under or in respect of the Notes and this Agreement; and

(b)all other covenants, duties, debts, obligations and liabilities of any kind
of the Grantor under the Notes, this Agreement or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
evidenced by a note or other writing, whether allowed in any bankruptcy,
insolvency, receivership or other similar proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether primary, secondary, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, fixed or otherwise (all such obligations, covenants, duties,
debts, liabilities, sums and expenses set forth in Section 3 being herein
collectively called the "Secured Obligations").

4.Perfection of Security Interest and Further Assurances.

(a)The Grantor shall, from time to time, as may be required by the Secured Party
with respect to all Collateral, immediately take all actions as may be requested
by the Secured Party to perfect the security interest of the Secured Party in
the Collateral, including, without limitation, with respect to all Collateral
over which control may be obtained within the meaning of sections 8-106, 9-104,
9-105, 9-106 and 9-107 of the UCC, as applicable, the Grantor shall immediately
take all actions as may be requested from time to time by the Secured Party so
that control of such Collateral is obtained and at all times held by the Secured
Party. All of the foregoing shall be at the sole cost and expense of the
Grantor.

(b)The Grantor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Grantor
hereunder, without the signature of the Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Grantor, or words of similar
effect. The Grantor agrees to provide all information required by the Secured
Party pursuant to this Section promptly to the Secured Party upon request.

(c)The Grantor hereby further authorizes the Secured Party to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement and other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Grantor hereunder, without the signature of the
Grantor where permitted by law.

3

 

--------------------------------------------------------------------------------

 

(d)If the Grantor shall at any time hold or acquire any certificated securities,
promissory notes, tangible chattel paper, negotiable documents or warehouse
receipts relating to the Collateral, the Grantor shall immediately endorse,
assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.

(e)If the Grantor shall at any time hold or acquire a commercial tort claim, the
Grantor shall (i) immediately notify the Secured Party in a writing signed by
the Grantor of the particulars thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Party and (ii) deliver to the Secured Party an
updated Schedule 1.

(f)If any Collateral is at any time in the possession of a bailee, the Grantor
shall promptly notify the Secured Party thereof and, at the Secured Party's
request and option, shall promptly obtain an acknowledgment from the bailee, in
form and substance satisfactory to the Secured Party, that the bailee holds such
Collateral for the benefit of the Secured Party and the bailee agrees to comply,
without further consent of the Grantor, at any time with instructions of the
Secured Party as to such Collateral.

(g)The Grantor agrees that at any time and from time to time, at the expense of
the Grantor, the Grantor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Secured Party to exercise and enforce its
rights and remedies hereunder or under any other agreement with respect to any
Collateral.

5.Representations and Warranties. The Grantor represents and warrants as
follows:

(a)It has previously delivered to the Secured Party a certificate signed by the
Grantor and entitled "Perfection Certificate" ("Perfection Certificate"), and
that: (i) the Grantor's exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (ii) the Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate, (iii) the Perfection Certificate accurately sets forth
the Grantor's organizational identification number (or accurately states that
the Grantor has none), the Grantor's place of business (or, if more than one,
its chief executive office), and its mailing address, (iv) all other information
set forth on the Perfection Certificate relating to the Grantor is accurate and
complete and (v) there has been no change in any such information since the date
on which the Perfection Certificate was signed by the Grantor.

(b)All information set forth on the Perfection Certificate relating to the
Collateral is accurate and complete and there has been no change in any such
information since the date on which the Perfection Certificate was signed by the
Grantor.

4

 

--------------------------------------------------------------------------------

 

(c)The Collateral consisting of securities have been duly authorized and validly
issued, and are fully paid and non-assessable and subject to no options to
purchase or similar rights. The Grantor holds no commercial tort claims except
as indicated on Schedule 1. None of the Collateral constitutes, or is the
proceeds of, (i) farm products, (ii) as-extracted collateral, (iii) manufactured
homes, (iv) health-care-insurance receivables, (v) timber to be cut, (vi)
aircraft, aircraft engines, satellites, ships or railroad rolling stock. None of
the account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral. The
Grantor has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

(d)At the time the Collateral becomes subject to the lien and security interest
created by this Agreement, the Grantor will be the sole, direct, legal and
beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement and other liens permitted by the Notes.

(e)The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected First Priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.

(f)It has full power, authority and legal right to issue the Notes and pledge
the Collateral pursuant to this Agreement.

(g)Each of this Agreement and each Note has been duly authorized, executed and
delivered by the Grantor and constitutes a legal, valid and binding obligation
of the Grantor enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

(h)No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the
borrowing of the Loans and the pledge by the Grantor of the Collateral pursuant
to this Agreement or for the execution and delivery of the Notes and this
Agreement by the Grantor or the performance by the Grantor of its obligations
thereunder.

(i)The execution and delivery of the Notes and this Agreement by the Grantor and
the performance by the Grantor of its obligations thereunder, will not violate
any provision of any applicable law or regulation or any order, judgment, writ,
award or decree of any court, arbitrator or governmental authority, domestic or
foreign, applicable to the Grantor or any of its property, or the organizational
or governing documents of the Grantor or any agreement or instrument to which
the Grantor is party or by which it or its property is bound.

(j)The Grantor has taken all action required on its part for control (as defined
in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, as applicable)

5

 

--------------------------------------------------------------------------------

 

to have been obtained by the Secured Party over all Collateral with respect to
which such control may be obtained pursuant to the UCC. No person other than the
Secured Party has control or possession of all or any part of the Collateral.

6.Voting, Distributions and Receivables.

(a)The Secured Party agrees that unless an Event of Default shall have occurred
and be continuing, the Grantor may, to the extent the Grantor has such right as
a holder of the Collateral consisting of securities, other Equity Interests or
indebtedness owed by any obligor, vote and give consents, ratifications and
waivers with respect thereto, except to the extent that, in the Secured Party's
reasonable judgment, any such vote, consent, ratification or waiver would
detract from the value thereof as Collateral or which would be inconsistent with
or result in any violation of any provision of the Notes or this Agreement, and
from time to time, upon request from the Grantor, the Secured Party shall
deliver to the Grantor suitable proxies so that the Grantor may cast such votes,
consents, ratifications and waivers.

(b)The Secured Party agrees that the Grantor may, unless an Event of Default
shall have occurred and be continuing, receive and retain all cash dividends and
other distributions with respect to the Collateral consisting of securities,
other Equity Interests or indebtedness owed by any obligor.

(c)If any Event of Default shall have occurred and be continuing, the Secured
Party may, or at the request and option of the Secured Party the Grantor shall,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Secured Party in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Secured Party.

7.Covenants. The Grantor covenants as follows:

(a)The Grantor will not, without providing at least 30 days' prior written
notice to the Secured Party, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, location of its
chief executive office or its principal place of business or its organizational
identification number. The Grantor will, prior to any change described in the
preceding sentence, take all actions reasonably requested by the Secured Party
to maintain the perfection and priority of the Secured Party's security interest
in the Collateral.

(b)The Collateral, to the extent not delivered to the Secured Party pursuant to
Section 4, will be kept at those locations listed on the Perfection Certificate
and the Grantor will not remove the Collateral from such locations without
providing at least 30 days' prior written notice to the Secured Party. The
Grantor will, prior to any change described in the preceding sentence, take all
actions reasonably required by the Secured Party to maintain the perfection and
priority of the Secured Party's security interest in the Collateral.

(c)The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Grantor and shall

6

 

--------------------------------------------------------------------------------

 

maintain and preserve such perfected First Priority security interest for so
long as this Agreement shall remain in effect.

(d)The Grantor will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein except
as expressly provided for in the Notes or with the prior written consent of the
Secured Party.

(e)The Grantor will keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon. The Grantor
will permit the Secured Party, or its designee, to inspect the Collateral at any
reasonable time, wherever located.

(f)The Grantor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.

(g)The Grantor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.

8.Secured Party Appointed Attorney-in-Fact. The Grantor hereby appoints the
Secured Party the Grantor's attorney-in-fact, with full authority in the place
and stead of the Grantor and in the name of the Grantor or otherwise, from time
to time during the continuance of an Event of Default in the Secured Party's
discretion to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement (but the Secured Party shall not be obligated to and shall have no
liability to the Grantor or any third party for failure to do so or take
action). This appointment, being coupled with an interest, shall be irrevocable.
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.

9.Secured Party May Perform. If the Grantor fails to perform any obligation
contained in this Agreement, the Secured Party may itself perform, or cause
performance of, such obligation, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Grantor; provided that the
Secured Party shall not be required to perform or discharge any obligation of
the Grantor.

10.Reasonable Care. The Secured Party shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any

7

 

--------------------------------------------------------------------------------

 

Collateral. Nothing set forth in this Agreement, nor the exercise by the Secured
Party of any of the rights and remedies hereunder, shall relieve the Grantor
from the performance of any obligation on the Grantor's part to be performed or
observed in respect of any of the Collateral.

11.Remedies Upon Default.

(a)If any Event of Default shall have occurred and be continuing, the Secured
Party, without any other notice to or demand upon the Grantor, may assert all
rights and remedies of a secured party under the UCC or other applicable law,
including, without limitation, the right to take possession of, hold, collect,
sell, lease, deliver, grant options to purchase or otherwise retain, liquidate
or dispose of all or any portion of the Collateral. If notice prior to
disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to the Grantor at its notice address as
provided in Section 15 hereof ten days prior to the date of such disposition
shall constitute reasonable notice. So long as the sale of the Collateral is
made in a commercially reasonable manner, the Secured Party may sell such
Collateral on such terms and to such purchaser(s) as the Secured Party in its
absolute discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. At any sale of the
Collateral, if permitted by applicable law, the Secured Party may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale. To the extent permitted by applicable
law, the Grantor waives all claims, damages and demands it may acquire against
the Secured Party arising out of the exercise by it of any rights hereunder. The
Grantor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Secured Obligations or otherwise. At any such sale,
unless prohibited by applicable law, the Secured Party or any custodian may bid
for and purchase all or any part of the Collateral so sold free from any such
right or equity of redemption. Neither the Secured Party nor any custodian shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing, nor shall it be under any obligation to take any
action whatsoever with regard thereto. The Grantor agrees that it would not be
commercially unreasonable for the Secured Party to dispose of the Collateral or
any portion thereof by utilizing internet sites that provide for the auction of
assets of the type included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets. The Secured
Party shall not be obligated to clean-up or otherwise prepare the Collateral for
sale.

(b)If any Event of Default shall have occurred and be continuing, all rights of
the Grantor to (i) exercise the voting and other consensual rights it would
otherwise be entitled to exercise pursuant to Section 6(a) and (ii) receive the

8

 

--------------------------------------------------------------------------------

 

dividends and other distributions which it would otherwise be entitled to
receive and retain pursuant to Section 6(b), shall immediately cease, and all
such rights shall thereupon become vested in the Secured Party, which shall have
the sole right to exercise such voting and other consensual rights and receive
and hold such dividends and other distributions as Collateral.

(c)If any Event of Default shall have occurred and be continuing, any cash held
by the Secured Party as Collateral and all cash Proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied in whole or in part by the
Secured Party to the payment of expenses incurred by the Secured Party in
connection with the foregoing or incidental to the care or safekeeping of any of
the Collateral or in any way relating to the Collateral or the rights of the
Secured Party hereunder, including reasonable attorneys' fees, and the balance
of such proceeds shall be applied or set off against all or any part of the
Secured Obligations in such order as the Secured Party shall elect. Any surplus
of such cash or cash Proceeds held by the Secured Party and remaining after
payment in full of all the Secured Obligations shall be paid over to the Grantor
or to whomsoever may be lawfully entitled to receive such surplus. The Grantor
shall remain liable for any deficiency if such cash and the cash Proceeds of any
sale or other realization of the Collateral are insufficient to pay the Secured
Obligations and the fees and other charges of any attorneys employed by the
Secured Party to collect such deficiency.

(d)If the Secured Party shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Grantor agrees that, upon
request of the Secured Party, the Grantor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.

12.No Waiver and Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 14), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law.

13.SECURITY INTEREST ABSOLUTE. The Grantor hereby waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. All rights of the
Secured Party and liens and security interests hereunder, and all Secured
Obligations of the Grantor hereunder, shall be absolute and unconditional
irrespective of:

(a)any illegality or lack of validity or enforceability of any Secured
Obligation or any related agreement or instrument;

(b)any change in the time, place or manner of payment of, or in any other term
of, the Secured Obligations, or any rescission, waiver, amendment or other
modification of the Notes, this Agreement or any other agreement, including any
increase in the Secured Obligations resulting from any extension of additional
credit or otherwise;

9

 

--------------------------------------------------------------------------------

 

(c)any taking, exchange, substitution, release, impairment or non-perfection of
any Collateral or any other collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for all or any of the
Secured Obligations;

(d)any manner of sale, disposition or application of proceeds of any Collateral
or any other collateral or other assets to all or part of the Secured
Obligations;

(e)any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations;

(f)any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Grantor against the Secured Party; or

(g)any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by the Secured Party that might vary the risk of
the Grantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Grantor or any other grantor, guarantor or surety.

14.Amendments. None of the terms or provisions of this Agreement may be amended,
modified, supplemented, terminated or waived, and no consent to any departure by
the Grantor therefrom shall be effective unless the same shall be in writing and
signed by the Secured Party and the Grantor, and then such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which made or given.

15.Addresses For Notices. All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Notes, and addressed to the respective parties at
their addresses as specified on the signature pages hereof or as to either party
at such other address as shall be designated by such party in a written notice
to each other party.

16.Continuing Security Interest; Further Actions. This Agreement shall create a
continuing First Priority lien and security interest in the Collateral and shall
(a) subject to Section 17, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns; provided that the Grantor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party.  Without
limiting the generality of the foregoing clause (c), any assignee of the Secured
Party's interest in any agreement or document which includes all or any of the
Secured Obligations shall, upon assignment of the Notes, become vested with all
the benefits granted to the Secured Party herein with respect to such Secured
Obligations.

17.Termination; Release. On the date on which all Secured Obligations have been
paid and performed in full which, for the avoidance of doubt, shall include the
conversion of the Secured Obligations in full either upon either a mandatory
conversion or optional conversion of the Secured Obligations into shares of the
Grantor’s common stock, the

10

 

--------------------------------------------------------------------------------

 

Secured Party will(a) duly assign, transfer and deliver to or at the direction
of the Grantor (without recourse and without any representation or warranty)
such of the Collateral as may then remain in the possession of the Secured
Party, together with any monies at the time held by the Secured Party hereunder,
and (b) execute and deliver to the Grantor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement.

18.GOVERNING LAW. This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the laws of the State of
New York.

19.Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement constitutes the
entire contract among the parties with respect to the subject matter hereof and
supersede all previous agreements and understandings, oral or written, with
respect thereto.

[signature page follows]




11

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PARAMOUNT GOLD NEVADA CORP., as Grantor

 

By_____________________

Name:

Title:

 

 

 

SPROTT PRIVATE RESOURCE LENDING II (COLLECTOR), LP, as Secured Party

 

By_____________________

Name:

Title:

200 Bay Street, Suite 2600
Toronto, Ontario  M5J 2J2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Schedule 1

COMMERCIAL TORT CLAIMS

None.

13

 